Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 22, 2015

The Court of Appeals hereby passes the following order:

A16A0129. DEIVI POLANO v. PATRICIA RODRIGUEZ.

      Deivi Polano filed this appeal from the superior court’s final decree of divorce.
The Supreme Court, however, has general appellate jurisdiction over divorce and
alimony cases. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (6). Accordingly,
this application is hereby TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            09/22/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.